In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-08-00365-CR

 _____________________


LIONELL ANDERSON A/K/A LIONELL ANDERSON, Jr., Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 07-01012




MEMORANDUM OPINION
	Pursuant to a plea bargain agreement, appellant Lionell Anderson a/k/a Lionell
Anderson, Jr. pled guilty to assault on a family member.  The trial court found Anderson
guilty and assessed punishment at ten years of confinement, then suspended imposition of
sentence, placed Anderson on community supervision for ten years, and assessed a $1000
fine.  On June 5, 2008, the State filed a motion to revoke Anderson's community supervision.
Anderson pled "true" to three violations of the terms of the community supervision order. 
The trial court found that Anderson violated the terms of the community supervision order,
revoked Anderson's community supervision, and imposed a sentence of ten years of
confinement. 
	Anderson's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On March 12, 2009, we granted an extension of time for appellant to file a pro
se brief.  We received no response from the appellant.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (1) 
	AFFIRMED.	

							_________________________________
								   DAVID GAULTNEY  										    Justice

Submitted on September 3, 2009
Opinion Delivered September 9, 2009	
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.			
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.